Case 2:20-cv-11236-RGK-PLA Document 3-9 Filed 12/11/20 Page 1 of 3 Page ID #:778




     EXHIBIT 29
Case
Case2:20-cv-11236-RGK-PLA
     2:14-cv-09764-RGK-PLA Document
                           Document3-9
                                    331-1
                                        Filed
                                            Filed
                                               12/11/20
                                                  10/07/20
                                                         Page
                                                           Page
                                                              2 of22
                                                                   3 ofPage
                                                                        28 Page
                                                                            ID #:779
                                                                                  ID
                                  #:13158




               WRITTTEN NOTICE OF TRANSFER OF THE POWERS
               OF THE PROTECTOR IN THE EVENT OF DISABILITY




                                        OF




                                THE ALPHA TRUST
Case
Case2:20-cv-11236-RGK-PLA
     2:14-cv-09764-RGK-PLA Document
                           Document3-9
                                    331-1
                                        Filed
                                            Filed
                                               12/11/20
                                                  10/07/20
                                                         Page
                                                           Page
                                                              3 of23
                                                                   3 ofPage
                                                                        28 Page
                                                                            ID #:780
                                                                                  ID
                                  #:13159



 THIS WRITTEN NOTICE OF TRANSFER OF ALL POWERS, RIGHTS AND DUTIES OF
 THE PROTECTOR IN THE EVENT OF DISABILITY made the 23d day of September Two
 thousand and twenty by the first Protector of the ALPHA TRUST (hereinafter the “Trust”) Mr.
 ASHOT EGIAZARYAN.
 WHEREAS
     (A) By virtue of the powers contained in Clause 14.3. of the Declaration of Trust, power is
         reserved to the Protector to delegate or transfer at any time by instrument in writing all or
         part of his powers, rights and/or duties for a specified period of time or permanently to any
         person or persons.

     (B) By virtue of the Clause 14.3 of the Declaration of Trust, no such transfer as stated in the
         paragraph (A) of this Notice, shall take effect until written notice thereof has been given to
         the Trustees of the Trust.

     (C) By the Written Instrument dated 3 April 2020 it was decided that in case of disability of
         the First Protector his powers shall be transferred to Mr. Alexis Gaston Thielen.

     (D) The first Protector’s health has deteriorated and he is currently not able to exercise his
         rights and obligations as a protector of the Trust,


  NOW THEREFORE BY THIS NOTICE, in exercise of the powers conferred upon the Protector
  by Clause 14.3. of the Declaration of Trust, the first Protector hereby NOTIFY the Trustee of the
  Trust that on the 21st of September 2020 he, being temporarily under a disability, delegated all of
  his powers of the Protector of the Trust until his health condition improves to
                  Mr. ALEXIS GASTON THIELEN, bom on REDACTED 1962 in Luxembourg


  Signed on the           ;ptember 2020:




                                                ASHOT EGIAZARYAN, first Protector
